This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   L.P. MCKEE (MACK) WHITTENBURG, as
 3   Independent Co-Executor of the Estate of
 4   Roy R. Whittenburg; LOIS WHITTENBURG
 5   ROWLEY, as Independent Co-Executor of the
 6   Estate of Roy R. Whittenburg; ROY ROBERT
 7   WHITTENBURG, JR., as Co-Trustee of Eighteen
 8   of The Grace and Roy Whittenburg Trusts, Dated
 9   December 30, 1977; LOIS WHITTENBURG
10   ROWLEY, as Co-Trustee of Eighteen of The
11   Grace and Roy Whittenburg Trusts, Dated
12   December 30, 1977,

13          Plaintiffs-Appellants,

14 v.                                                                    No. A-1-CA-36825

15 WANDA JEANNE WHITTENBURG,

16          Defendant-Appellee.

17 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
18 Jeff McElroy, District Judge

19 L. P. McKee (Mack) Whittenburg
20 Amarillo, TX

21 Pro Se Appellant

22 Lois Whittenburg Rowley
23 Amarillo, TX
 1 Pro Se Appellant

 2 Roy Robert Whittenburg, Jr.
 3 Amarillo, TX

 4 Pro Se Appellant

 5 Wheeler Trigg O’Donnell LLP
 6 Tamera Dietrich Westerberg
 7 Denver, CO

 8 Hinkle Shanor LLP
 9 Stephen S. Shanor
10 Roswell, NM

11 for Appellee

12                            MEMORANDUM OPINION

13 HANISEE, Judge.

14   {1}   Plaintiffs L.P. McKee (Mack) Whittenburg, Lois Whittenburg Rowley, and Roy

15 Robert Whittenburg, Jr., appeal an order of the district court finding them in contempt

16 for their failure to comply with a prior order. This Court’s notice of proposed

17 summary disposition proposed to affirm the order of contempt. [CN 9] Defendant has

18 filed a memorandum in support of that proposed summary disposition. [MIS 1]

19 Plaintiffs, however, have made no responsive filing. Instead, Plaintiffs’ counsel has

20 filed a motion to withdraw as counsel informing us that he has been “instructed to take

21 no further action” in this appeal. [4-20-2018 MOT 2] And, the time in which to file


                                              2
1 a memorandum in opposition to our proposed disposition has now passed. We,

2 therefore, affirm the contempt order entered by the district court.

3   {2}   IT IS SO ORDERED.


4                                         ________________________________
5                                         J. MILES HANISEE, Judge


6 WE CONCUR:



7 ____________________________
8 JULIE J. VARGAS, Judge



 9 ____________________________
10 DANIEL J. GALLEGOS, Judge




                                            3